      Case 2:10-cr-00146-HB Document 108 Filed 09/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
          v.                         :
                                     :
TARIQ MITCHELL                       :              NO. 10-0146

                                 ORDER

         AND NOW, this 2nd day of September, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the pro se Motion of Defendant Tariq Mitchell for

Compassionate Release under 18 U.S.C. § 3582(c), as well as his

request for the court to appoint counsel to represent him in

connection with the motion (Doc. # 103) are DENIED.


                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         ______________________________
                                                                     J.
